AO 442 (Rev. 11/11) Arrest Warrant FID 11129169

 

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

United States of America

 

 

V. )
Alexander Hillel Treisman Case No, T20M0152-1

)

)

- - _ )

Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Alexander Hillel Treisman ; ,
who is accused of an offense or violation based on the following document filed with the court:

1 Indictment © Superseding Indictment © Information O Superseding Information & Complaint
Probation Violation Petition C Supervised Release Violation Petition O Violation Notice O Order of the Court
This offense is briefly described as follows: ’

18 U.S.C. § 2252A(a)(5)(B) - Possession of Child Pornography

Date: 06/04/2020 9:38a.m. On LN

N Issuing officer's signature

City and state: _ Durham, North Carolina Joe L. Webster, United States Magistrate Judge
Printed name and title

 

Return

This warrant was received on (date) 20 ____, and the person was arrested on (date) in ZO,
at (city and state) Concore) i NC

baw: 7)18[20 REcEWED | (WL fe

Arresting officer's signature

raise Addon Feredmorr , Yuse/FBL TO

Printed name dndtitle  —'

 

 

 

 

 

 

 

 

 

U.S. Marshals Sd-vien, MYNC

 

 

Case 1:20-mj-00152-JLW Document 8 Filed 09/23/20 Page 1 of 1
